Citation Nr: 0723126	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to an increased initial disability 
rating in excess of 10 percent for post-traumatic stress 
disorder (PTSD) is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been manifested by Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in November 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified post service treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been given two VA audiological examinations 
during the course of this appeal.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran appealed the initial 
rating assigned in this matter, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating assigned may be higher or lower for segments of 
the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for bilateral hearing loss by 
a rating decision dated in January 2005 and a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.85 was 
assigned, effective September 24, 2004.  

A November 2004 VA audiological examination found the average 
pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz 
was 22.50 decibels in the right ear, and 32.50 decibels in 
the left ear.  Speech recognition was 98 percent in the right 
ear, and 96 percent in the left ear.

A September 2006 VA audiological examination found the 
average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
hertz was 28 decibels in the right ear, and 31 decibels in 
the left ear.  Speech recognition was 96 percent in the right 
ear, and 92 percent in the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometric 
tests.  To evaluate the degree of disability of bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  See 38 C.F.R. § 4.85, Tables VI, 
VII (2006).

Here, the November 2004 and the September 2006 VA 
examinations showed Level I hearing acuity in the right and 
left ear.  See 38 C.F.R. § 4.85, Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the Schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  With a 
numeric designation of I for the right ear and I for the left 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  

The rating criteria also provides for rating exceptional 
patterns of hearing impairment under Table VI or Table VIa 
where the puretone threshold is greater than 55 decibels at 
each of four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86(a) (2006).  The puretone 
threshold averages in the November 2004 and the September 
2006 VA audiological examinations do not satisfy the 
regulatory requirements of 38 C.F.R. § 4.86, and therefore 
the rating criteria for a pattern of exceptional hearing 
impairment do not apply here.  

The presently assigned noncompensable disability evaluation 
is warranted by the Schedule for the entirety of the rating 
period on appeal, and there is no basis for higher staged 
ratings.  See Fenderson, 12 Vet. App. at 119.  As the 
preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (finding the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran is seeking entitlement to an increased initial 
disability rating in excess of 10 percent for his PTSD.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  At his 
hearing before the Board in March 2007, the veteran testified 
that the symptoms of his PTSD have significantly worsened 
since his last VA examination.  Specifically, he reported 
that the symptoms of his PTSD have increased since his 
retirement in May 2004 and his having broke his hip in 
October 2004.  Most recently, he has reported having thoughts 
of suicide over Christmas.  He also indicated that his 
psychiatric medications had to be increased.

Under the circumstances, the RO must attempt to obtain 
updated treatment records of the veteran with regard to his 
PTSD and schedule a VA examination to determine the current 
severity of this disorder.  



Accordingly, the case is remanded for the following actions:

1.  The RO must have the veteran identify 
all VA and non-VA medical providers who 
have treated him for his PTSD since 
September 2006.  The RO must then attempt 
to obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  Following completion of the above 
development, the veteran must be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing must be 
accomplished.  The psychiatric examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD, and the frequency or 
severity of the following symptoms due to 
PTSD: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or 
mild memory loss (such as forgetting 
names, directions, and recent events).  
The examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of his VA examination must be 
placed in the veteran's claim file.

4.  Thereafter, the RO must readjudicate 
the veteran's claim for an increased 
rating in excess of 10 percent for his 
service-connected PTSD; as well as the 
issue of TDIU.  If any issue remains 
denied, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


